Citation Nr: 9932493	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to a compensable evaluation for chronic 
cervicitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1992 
rating decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which granted service connection for 
chronic cervicitis and assigned a noncompensable disability 
evaluation.  Service connection was also denied for a low 
back disorder and for a right knee disorder.  In August 1996, 
the Board remanded this appeal to the RO to obtain additional 
treatment records, to afford the veteran Department of 
Veterans Affairs (hereinafter "VA") examinations, and to 
evaluate the veteran's service-connected gynecological 
disorder pursuant to the new rating criteria appropriate to 
such disorder.  In May 1997, the Board again remanded this 
appeal to the RO in order to make an additional attempt to 
schedule the veteran for VA orthopedic and gynecological 
examinations.  In October 1997, the Board remanded this 
appeal, for a third time, to the RO to again schedule the 
veteran for VA orthopedic and gynecological examinations.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's low back pain with degenerative joint 
disease has been reasonably shown to have had origins during 
active service.  

3.  There is no competent evidence linking the veteran's 
present right knee disorder to her period of service.  

4.  The veteran's chronic cervicitis is productive of no more 
than symptoms that do not require continuous treatment.  

5.  The veteran's chronic cervicitis, alternatively 
considered, is productive of no more than mild cervicitis.  


CONCLUSIONS OF LAW

1.  Low back pain with degenerative joint disease was 
incurred in active service.  38 U.S.C.A. §§ 5107, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The claim for entitlement to service connection for a 
right knee disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

3.  The schedular criteria for a compensable evaluation for 
chronic cervicitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7 and Diagnostic Code 7612 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted her in the development 
of her claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for low back pain with degenerative joint 
disease and for a compensable evaluation for her service-
connected chronic cervicitis are well-grounded and that all 
relevant facts have been properly developed.  As discussed 
below, the Board finds that the veteran's claim for service 
connection for a right knee disorder is not well-grounded and 
that, therefore, there is no further duty to assist the 
veteran with development of such claim.  

I.  Service Connection for Low Back Pain with Degenerative 
Joint Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that she was 
seen in October 1976 for pain in the lower back for the 
previous two days.  The veteran denied that there was any 
trauma or injury.  The assessment was low back muscular spasm 
secondary to fatigue.  Treatment entries in July 1977 
reported assessments including lumbosacral strain.  An August 
1977 consultation sheet related an impression of chronic 
lumbosacral strain.  A February 1978 entry noted that the 
veteran had a long history of back pain.  The examination was 
within normal limits.  An April 1978 hospital narrative 
summary noted that the veteran was seen for complaints 
including back pain.  The examiner indicated that examination 
of the veteran's back was essentially within normal limits.  
The examiner stated that there were no objective findings and 
that the veteran's problem was entirely subjective.  A 
January 1979 entry noted that the veteran complained of neck 
and back pain from motor vehicle accident.  A February 1980 
hospital narrative summary noted that the veteran had been in 
a motor vehicle accident one year earlier and sustained a 
whip-lash type injury to the cervical spine.  It was reported 
that a myelogram was unsuccessful due to the lack of 
production of cerebrospinal fluid after three attempts of 
intraspinous catheterization under radiographic control.  The 
final diagnoses included history consistent with C6 
radiculopathy.  

The veteran underwent a VA general medical examination in 
April 1980.  The diagnoses included low back pain with a 
negative examination.  VA treatment records dated from 
November 1983 to December 1983 indicated that the veteran was 
treated for several disorders.  A November 1983 entry noted 
that the veteran complained of mid-thoracic back pain.  The 
impression was neuromuscular pain from the back.  An 
additional November 1983 entry noted that the veteran 
complained of recurrent mid and upper lumbar back pain.  The 
veteran reported that the original onset was secondary to a 
motor vehicle accident.  A December 1983 entry noted that the 
veteran had a history of a back injury when she was involved 
in a motor vehicle accident three years earlier.  The 
impression was myalgia.  

Private treatment records dated from April 1988 to June 1993 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A January 1992 entry noted that the 
veteran had low back pain with muscle spasm.  An August 1992 
entry noted that the veteran had a past medical history of a 
low back injury in service.  The diagnoses included low back 
pain and muscle spasms.  

The veteran underwent a VA general medical examination in 
June 1993.  The veteran's complaints included low back pain 
off and on for twelve years.  The diagnoses included myalgia 
of the low back.  A June 1993 radiological report, as to the 
lumbar spine, indicated an impression of narrowing of the 
lumbosacral disk space with bony spurring involving L5 
consistent with degenerative joint disease at such level.  

At an August 1994 hearing on appeal, the veteran testified 
that she believed she hurt her back due to lifting heavy 
things during service.  The veteran stated that since leaving 
service, her low back had bothered her a lot.  She stated 
that her lower back pain became worse after she underwent a 
myelogram.  The veteran indicated that presently she was 
taking Flexeril for her back disorder.  She also stated that 
she was still suffering muscle spasms.  

The veteran underwent a VA orthopedic examination in December 
1997.  It was noted that the veteran reported that she was 
involved in a motor vehicle accident in 1978 and, at that 
time, complained of a whiplash injury with cervical muscle 
strain and lumbar strain, according to the claims file.  The 
veteran reported that following a myelogram performed in 
1980, she began to suffer chronic low back pain.  The veteran 
described the pain as an aching type pain, especially with 
prolonged positioning.  She indicated that her low back pain 
had been constant since the myelogram.  The examiner 
diagnosed "lower back with degenerative changes" as well as 
degenerative changes noted in the cervical spine.  It was 
observed that the veteran also had a C6-C7 radiculopathy.  
The examiner noted that he had reviewed the veteran's claims 
file.  The examiner commented that according to the veteran's 
claims file, it appeared that the veteran's low back pain 
started since her motor vehicle accident, but had increased 
significantly since the myelogram at which point she was 
followed within the VA system.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that she was treated for variously diagnosed 
low back disorders during her period of service.  An October 
1976 treatment entry noted an impression of low back muscular 
spasm secondary to fatigue.  Treatment entries in July 1977 
referred to assessments including lumbosacral strain and an 
August 1977 consultation sheet related an impression of 
chronic lumbosacral strain.  Additionally, a January 1979 
entry noted that the veteran complained of neck and back pain 
from a motor vehicle accident and a February 1980 hospital 
summary related that the veteran underwent a myelogram which 
was unsuccessful due to lack of production of cerebrospinal 
fluid after three attempts of intraspinous catheterization.  
The Board notes that an April 1980 VA general medical 
examination report indicated diagnoses including low back 
pain with a negative examination.  Subsequent VA and private 
treatment records indicated that the veteran continued to 
receive treatment for variously diagnosed low back disorders 
including neuromuscular pain from the back, myalgia and low 
back pain with muscle spasms.  

The Board further observes that a June 1993 VA general 
medical examination report indicated diagnoses including 
myalgia of the low back.  A June 1993 radiological report, as 
to the veteran's lumbar spine, related an impression of 
narrowing of the lumbosacral disk space with bony spurring 
involving L5 consistent with degenerative joint disease at 
such level.  Also, the Board notes that a December 1997 VA 
orthopedic examination related diagnoses including "lower 
back with degenerative changes".  The examiner specifically 
noted that he had reviewed the veteran's claims file.  
Additionally, the examiner commented that according to the 
veteran's claims file, it appeared that the veteran's low 
back pain started since her motor vehicle accident, but had 
increased significantly since the myelogram at which point 
she was followed in the VA system.  The Board observes that 
the medical evidence of record clearly indicates that the 
veteran was treated for variously diagnosed low back 
disorders during her period of service.  Additionally, a VA 
examiner, after reviewing the claims folder, has specifically 
stated that the veteran's present low back pain with 
degenerative changes started during her period of service.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether low back pain with degenerative joint disease was 
incurred during the veteran's period of service would not 
withstand Court scrutiny on the basis of the evidence 
currently of record.  Accordingly, with resolution of 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for low back pain with degenerative 
joint disease is warranted.  

II.  Service Connection for a Right Knee Disorder

The veteran's service medical records indicate that she was 
seen in April 1977 with complaints of a right knee trauma 
earlier in the day.  The assessment was contusion of the 
right knee.  An August 1977 consultation sheet indicated an 
impression of bilateral chondromalacia of the patella.  
Additional treatment entries in August 1977 and September 
1977 related assessments of bilateral chondromalacia of the 
knees.  A February 1978 treatment entry also noted an 
assessment of bilateral chondromalacia.  An April 1978 
hospital narrative summary indicated that examination of the 
veteran's knees was essentially within normal limits.  The 
examiner noted that the there were no objective findings and 
that the veteran's problem was entirely subjective.  A 
January 1979 entry related an assessment of bilateral pain of 
the knees with an unknown etiology.  

The veteran underwent a VA general medical examination in 
April 1980.  The diagnoses included bilateral chondromalacia 
(not found).  VA treatment records dated from November 1983 
to December 1983 indicated that the veteran was treated for 
several disorders.  Private treatment records dated from 
April 1988 to June 1993 referred to continued treatment.  

The veteran underwent a VA general medical examination in 
June 1993.  She reported that she had right knee pain since 
1992.  The diagnoses included myalgia of the right knee.  A 
June 1993 radiological report, as to the veteran's right 
knee, noted that the joint space of the knee was well 
maintained with no evidence of fracture and no bony 
abnormality appreciated.  It was noted that there was a small 
radiopaque density seen in the soft tissue in the upper knee 
area with was felt to represent an artifact.  The impression 
was negative study.  

At the August 1994 hearing on appeal, the veteran testified 
that during service she hit her right knee on a screw which 
was sticking out of a door.  She stated that she went to a 
physician and he told her that some blood had "clogged up 
right there".  The veteran stated that she continued to have 
problems with her right knee.  She indicated that she had not 
really sought treatment after leaving service.  The veteran 
reported that she had a cracking or popping sound in her 
knee.  

The veteran underwent a VA orthopedic examination in December 
1997.  It was noted that the veteran reported that she hit 
her right knee on a screw in 1977 and that after the injury 
she realized she could not bear weight on her leg.  She 
reported that she was diagnosed with a "bleb" behind the 
patella.  The veteran complained of pain in her knee 
approximately five to seven days a month with weather changes 
and ascending and descending stairs precipitating the 
problem.  The diagnoses included right knee chondromalacia.  
The examiner commented that the veteran's right knee did seem 
to have chondromalacia present.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed right knee 
disorder became manifest or otherwise originated during her 
period of service.  The veteran's service medical records 
indicate that she was treated for a right knee disorder 
during her period of service.  An April 1977 entry noted that 
she was seen with complaints of right knee trauma earlier in 
the day.  The assessment was contusion of the right knee.  
Treatment entries in August 1977 and September 1977 indicated 
assessments including bilateral chondromalacia of the patella 
and bilateral chondromalacia of the knees.  A January 1979 
entry related an assessment of bilateral pain of the knees 
with an unknown etiology.  The Board notes that an April 1980 
VA general medical examination report, subsequent to the 
veteran's separation from service in February 1980, indicated 
an assessment of bilateral chondromalacia (not found).  

The Board observes that the first clinical indication of a 
right knee disorder, subsequent to the veteran's period of 
service was pursuant to a June 1993 VA general medical 
examination report, more than thirteen years after the 
veteran's separation from service which noted that the 
veteran reported that she had right knee pain since 1992.  
The diagnoses, at that time, included myalgia of the right 
knee.  A June 1993 radiological report, as to the veteran's 
right knee, noted that there was a small radiopaque density 
seen in the soft tissue in the upper knee area which was felt 
to represent an artifact.  The impression was a negative 
study.  A December 1997 VA orthopedic examination report 
noted that the veteran reported that she hit her right knee 
on a screw in 1977 and that after the injury she could not 
bear weight on her leg.  She reported that she was diagnosed, 
at that time, with a "bleb" behind the patella.  The 
veteran also stated that she had pain in her knee 
approximately five to seven days a month.  The diagnoses 
included right knee chondromalacia.  

The Board observes that the veteran has alleged in statements 
on appeal that her present right knee disorder originated 
during her period of service.  She specifically alleges that 
her present right knee disorder was incurred as a result of 
an injury to her right knee during service.  However, the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between her period of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that she suffered from a right knee disorder during 
her period of service.  However, the credible and competent 
evidence of record does not adequately relate the existence 
of the current diagnosed right knee disability to the 
veteran's period of service.  Gregory v. Brown, 8 Vet.App. 
563 (1996).  The Board notes that the probative medical 
evidence simply fails to indicate any relationship or nexus 
between such disorder and the veteran's period of service.  
See Caluza.  Further, there are no physician statements or 
treatment reports of record which reasonably demonstrate such 
relationship.  In the absence of sufficiently probative 
evidence establishing that the present right knee disorder 
originated during the veteran's period of service, the Board 
concludes that the veteran's claim for service connection for 
a right knee disorder is not plausible and, therefore, not 
well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

III.  Compensable Evaluation for Chronic Cervicitis

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with her original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to her claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from her original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

The veteran's service medical records indicate that she was 
seen in May 1976 with complaints of a white malodorous 
vaginal discharge.  The examiner reported that there was a 
large amount of foamy discharge.  A June 1976 treatment entry 
noted that a Class III Papanicolaou (Pap) smear showed mild 
dysplasia.  A repeat Pap indicated the same result.  A July 
1976 hospital report noted that the veteran underwent a 
dilation and curettage (fractional) with cervical cold knife 
conization.  The final diagnosis was Class III Papanicolaou 
smear.  A July 1976 clinical record report indicated a 
diagnosis of chronic cervicitis, severe, with mild cervical 
dysplasia.  A February 1977 treatment entry noted that the 
veteran had a vaginal discharge.  The assessment was normal 
discharge.  An April 1979 entry noted that the veteran was 
seen with pelvic pain for a few days.  A December 1979 entry 
related an impression of bacterial vaginitis with an 
otherwise normal examination.  

The veteran underwent a VA general medical examination in 
April 1980.  The diagnoses included pregnancy (2 to 3 
months).  The veteran also underwent a VA gynecological 
examination in April 1980.  The impression was pregnant, 
approximately 8 weeks, with no infection.  

VA treatment records dated from November 1983 to December 
1983 indicated that the veteran was treated for several 
disorders.  Private treatment records dated from April 1988 
to June 1993 indicated that the veteran continued to receive 
treatment.  An April 1990 entry noted that the veteran 
complained of a vaginal discharge.  The assessment included 
vaginitis.  An October 1990 entry related an assessment of 
nonspecific vaginitis.  An October 1990 Pap smear indicated a 
descriptive diagnosis of atypical squamous cells of 
underdetermined significance.  A subsequent October 1990 
referred to mild vaginitis.  An October 1990 Pap smear 
indicated a descriptive diagnosis of squamous changes 
associated with inflammation.  

In November 1992, service connection was granted for chronic 
cervicitis.  A noncompensable disability evaluation was 
assigned effective September 30, 1992.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  The Board 
notes that the regulations governing the evaluations of 
pulmonary disorders were amended as of May 22, 1995.  The 
Board notes that the regulations applicable as of May 22, 
1995, are more favorable to the pending claim for an 
increased evaluation for chronic cervicitis.  Therefore, the 
Board concludes that the veteran's claim will be evaluated 
under the new regulations governing disease or injury of the 
cervix.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) 
(when there has been a change in an applicable regulation 
after a claim has been filed, but before final resolution, 
the regulation most favorable to the claimant must be 
applied).  The regulations in effect as of May 22, 1995, 
provide that a noncompensable evaluation is warranted for 
disease or injury of the cervix with symptoms that do not 
require continuous treatment.  A 10 percent evaluation 
requires symptoms that require continuous treatment.  38 
C.F.R. Part 4, Diagnostic Code 7612 (1999).  

Under the regulations in effect prior to May 22, 1995, a 
noncompensable evaluation is warranted for mild cervicitis.  
A 10 percent evaluation requires moderate cervicitis.  38 
C.F.R. Part 4, Diagnostic Code 7612 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran underwent a VA gynecological examination in June 
1993.  It was noted that the veteran had a history of a 
cervical conization in 1976 during service.  The veteran 
reported that since then, her Pap smears had been okay, 
possibly.  It was observed that one year earlier a Pap smear 
had been questionable by biopsy, but was determined to be 
okay.  The veteran complained of some dysuria with other 
urinary symptoms which started that day.  The examiner noted 
that the veteran's abdomen was benign.  The pelvic 
examination was externally negative with the Bartholin, 
urethral and Skene's glands okay.  There was a white vaginal 
discharge and white cervical discharge.  The diagnoses 
included the need to rule out a urinary tract infection and 
history of dysplasia, apparently status post conization 1977.  

At the August 1994 hearing on appeal, the veteran testified 
that she sometimes had a discharge, but that they could not 
do anything about it.  She stated that the discharge was 
constantly there.  The veteran indicated that she sometimes 
had pain in the lower stomach.  She stated that she was not 
given medication for her discharge and that she was not on 
ongoing medication.  The veteran indicated that she went to a 
physician for Pap smears about every six months.  

The veteran underwent a VA gynecological examination in 
December 1997.  It was noted that she had no current 
gynecological complaints.  The veteran reported that her last 
Pap smear was 12 months earlier.  She indicated that she had 
one previously abnormal Pap smear four years earlier which 
led to a cervical conization.  Since then she had normal Pap 
smears.  The examiner reported that the pelvic examination 
showed normal genitalia, Bartholin's urethral and Skene's 
glands.  The vagina showed a frothy white discharge with a 
slight fishy odor and the cervix was "paras".  The uterus 
was of a normal, size, shape and consistency and was mobile.  
There were no adnexal masses.  The impression was normal 
examination with previous history of conization and bacterial 
vaginitis.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than disease or injury 
of the cervix with symptoms that do not require continuous 
treatment.  38 C.F.R. Part 4, Diagnostic Code 7612 (1999).  
The most recent December 1997 VA gynecological examination 
report noted that the veteran reported no current 
gynecological complaints.  The examiner noted that the 
veteran's pelvic examination showed normal genitalia, 
Bartholin's urethral and Skene's glands.  The vagina showed a 
frothy white discharge with a slight fishy odor and the 
cervix was "paras".  The examiner indicated that the 
veteran's uterus was of a normal size, shape and consistency 
and was mobile.  There were no adnexal masses.  The 
impression was normal examination with previous history of 
conization and bacterial vaginitis.  

Additionally, the Board notes that a June 1993 VA 
gynecological examination report noted that the veteran 
complained of some dysuria with other urinary symptoms that 
started that day.  The examiner noted that the pelvic 
examination was externally negative with the Bartholin, 
urethral and Skene's glands okay.  There was a white vaginal 
discharge and white cervical discharge.  The diagnoses 
included the need to rule out a urinary tract infection and 
history of dysplasia, apparently status post conization in 
1977.  Further, the Board notes that at the August 1994 
hearing on appeal, the veteran testified that she had a 
constant discharge.  However, she indicated that she was not 
given medication for her discharge and was not on ongoing 
medication.  The Board observes that the medical evidence of 
record clearly fails to indicate that the veteran suffers 
from chronic cervicitis with symptoms that require continuous 
treatment as required for a 10 percent disability evaluation 
pursuant to the appropriate schedular criteria noted above.  
The most recent December 1997 VA gynecological examination 
report indicated a diagnosis of a normal examination.  The 
evidence simply fails to indicate present symptoms requiring 
continuous treatment.  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the new 
regulations, the regulations in effect prior to May 22, 1995, 
will also be examined to determine if an increased evaluation 
could be made thereunder.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  A 10 percent evaluation under the old criteria 
requires moderate cervicitis.  38 C.F.R. Part 4, Diagnostic 
Code 7612 (1994).  As noted above, the most recent December 
1997 VA examination report related a diagnosis of a normal 
examination with a history of conization and bacterial 
vaginitis.  The Board observes that the evidence of record 
simply does not satisfy the criteria for a 10 percent 
evaluation under the new regulations, or for that matter, the 
former regulations.  Therefore, the Board concludes that the 
noncompensable evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an 
increased evaluation for chronic cervicitis is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for low back pain with degenerative joint 
disease is granted.  Service connection for a right knee 
disorder is denied.  A compensable evaluation for chronic 
cervicitis is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

